


Exhibit 10.1
[capturelogo.jpg]


CONFIDENTIAL


April 14, 2016


Shelley Broader
Chief Executive Officer & President
Chico’s FAS, Inc.
11215 Metro Parkway
Fort Myers, FL 33966
    
Dear Shelley:


The purpose of this letter is to memorialize an amendment to your October 26,
2015 Offer Letter, as follows:


Under Paragraph 8, Severance, the third sentence shall be revised to read in its
entirety as follows:  “Furthermore, a “Change in Control” as defined in the
Stock Plan shall constitute “Good Reason” under Section 3.02(e)(1) of the
Severance Plan if such Change in Control results in a substantial diminution in
duties or responsibilities (including a change in reporting relationships).”


Sincerely,


/s/ David F. Walker


David F. Walker
Chair Board of Directors
Chico’s FAS, Inc.




Accepted:
/s/ Shelley Broader
 
 
Shelley Broader
 
 
 
Date:
April 14, 2016













[capturefooter.jpg]


